Citation Nr: 1008364	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran served on active duty from May 30, 1996, to 
January 27, 2004.  (In a January 2005 Administrative 
Decision, the Regional Office (RO) considered evidence from 
the service department and concluded that the Veteran's 
period of service from June 24, 2001, to January 27, 2004, 
was characterized as dishonorable for VA benefits purposes.  
38 C.F.R. § 3.12 (2008).  There has been no appeal of this 
Administrative Decision.)

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
Veteran's claim for service connection for seizure disorder.  
The Veteran perfected an appeal to the Board, which denied 
the Veteran's claim in June 2008.  

In November 2008, the Veteran's representative and VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in December 2008 and vacated and remanded the Board's 
decision for re-adjudication pursuant to the provisions of 38 
U.S.C.A. § 7252(a).  Pursuant to the joint motion, the Board 
remanded the matter in September 2009 to the RO for further 
notification and adjudication.  After attempting to complete 
the required notification, the RO re-adjudicated the claim 
and again denied it via the issuance of a supplemental 
statement of the case (SSOC) in December 2009.

The Board finds that further notification is necessary before 
a decision can be reached on the merits of the Veteran's 
claim for service connection for a seizure disorder.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

As noted in the Board's previous remand, the Veteran was 
provided with notice pursuant to the VCAA concerning a claim 
for service connection for a back disability, which claim is 
not currently before the Board, via the issuance of June 2004 
and February 2005 notice letters.  Those notice letters 
informed the Veteran that he needed to submit evidence 
documenting any current disability and showing that any such 
disability was incurred in or aggravated by service and 
informed him of what evidence it was VA's duty to obtain and 
what evidence he was responsible for providing.  However, in 
those letters, the RO did not specifically mention a seizure 
disorder, which was not recognized as a claim by the RO until 
March 2005-a month after the second notice letter was mailed 
to the Veteran.  

Pursuant to the Board's September 2009 remand, the RO 
attempted to satisfy VA's duty to notify by way of an October 
2009 letter.  In that letter, the RO notified the Veteran 
what evidence VA would attempt to obtain on his behalf and 
what evidence it was his responsibility to obtain.  However, 
the October 2009 letter did not provide the Veteran with 
notice concerning the information and evidence needed to 
substantiate his service connection claim.  Rather, the RO 
provided the Veteran notice relating to a petition to reopen 
a previously denied claim.  (The RO noted that the claim had 
been previously denied in May 2005; this is inaccurate-the 
May 2005 denial is the subject of the current appeal.)  As 
the Veteran's claim is an original claim for service 
connection that has been continuously prosecuted since the 
claim was initially recognized by the RO in March 2005, it is 
thus not a petition to reopen a previously denied claim, and 
the notice provided the Veteran regarding petitions to reopen 
previously denied claims is inappropriate and fails to 
satisfy the duty to notify the Veteran set forth in the VCAA.  
In short, the October 2009 notice letter is misleading and 
therefore needs to be corrected.

Thus, the Board finds action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

After providing the required notice, the AOJ must attempt to 
obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) are fully complied with and 
satisfied.  In particular, the AOJ must 
send to the Veteran and his 
representative a corrective VCAA notice 
that explains the information and 
evidence needed to substantiate his 
claim of service connection for a 
seizure disorder, and what part of such 
evidence he should obtain and what part 
the AOJ will attempt to obtain on his 
behalf.  He must also be informed of 
the criteria for the assignment of 
disability ratings and the award of an 
effective date in cases such as this.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issue on appeal must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

